             Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 1 of 21




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
                                                             1       )   Case No. 20-32519 (DRJ)
    NEIMAN MARCUS GROUP LTD LLC, et al.,
                                                                     )
                              Debtors.                               )   (Joint Administration Requested)
                                                                     )
                                                                     )   Re: Docket No. __

                       ORDER (I) AUTHORIZING THE PAYMENT OF
              CERTAIN TAXES AND FEES AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), to remit and pay (or, if applicable

use tax credits to offset) Taxes and Fees, all as more fully set forth in the Motion; and upon the

First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §

1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that it may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
      (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
      (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
      Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
      (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
      NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
      Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
      LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
      service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2      Capitalized terms used and not defined herein have the meanings assigned to them in the Motion.
       Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 2 of 21




other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors are authorized to pay, remit, use tax credits to offset (if applicable), or

otherwise satisfy undisputed amounts owed on account of the Taxes and Fees that arise or accrue

in the ordinary course of their business (including posting collateral or a letter of credit in

connection with any dispute related to the Audits or Assessments or paying any Taxes and Fees

arising as a result of the Audits or Assessments) without regard to whether such obligations

accrued or arose before or after the Petition Date; provided that the Debtors shall not pay any Taxes

and Fees before such Taxes and Fees are due to the applicable Authority. To the extent that the

Debtors have overpaid any Taxes or Fees, the Debtors are authorized to seek a refund or credit.

Notwithstanding anything to the contrary, in the event the Debtors make a payment with respect

to any Taxes and Fees for the prepetition portion of any “straddle” amount, and this Court

subsequently determines such amount was not entitled to priority or administrative treatment under

section 507(a)(8) or 503(b)(1)(B) of the Bankruptcy Code, the Debtors may (but shall not be

required to) seek an order from the Court requiring a return of such amounts. Notwithstanding the

relief granted herein or any actions taken hereunder, nothing contained in this Order shall permit



                                                 2
       Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 3 of 21




or authorize a Debtor to pay any Taxes or Fees owed to an Authority by an entity other than a

Debtor, except that a Debtor may pay any Sales and Use Taxes, Franchise and Privilege Taxes,

and Property Taxes, in each case, of a consolidated, combined or unitary group of which such

Debtor is a member to the extent such Taxes and Fees are directly attributable to the operations or

properties of such Debtor and its subsidiaries, in an amount not to exceed the lesser of (1) the

amount of such Taxes and Fees for which such Debtor would be liable if it were not a member of

such group (and such Taxes and Fees were instead reportable by the Debtor on a standalone basis

or as part of a consolidated, combined or unitary group consisting of such Debtor and its

subsidiaries) and (2) the amount of such Taxes and Fees actually due to the relevant Authority.

       3.      Notwithstanding the relief granted herein or any actions taken hereunder, nothing

contained in this Order shall create any rights in favor of, or enhance the status of any claim held

by, any of the Authorities.

       4.      The banks and financial institutions on which checks were drawn or electronic fund

transfer requests made in payment of the prepetition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic fund transfer

requests when presented for payment, and all such banks and financial institutions are authorized

to rely on the Debtors’ designation of any particular check or electronic fund transfer requests as

approved by this Order.

       5.      Notwithstanding the relief granted herein and any actions taken pursuant to such

relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for, or

validity of any claim against a Debtor entity under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or



                                                 3
       Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 4 of 21




admission that any particular claim is of a type specified or defined in the Motion or any order

granting the relief requested by the Motion or a finding that any particular claim is an

administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) an admission as to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or other encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of

the Debtors’, or any other party in interest’s, rights under the Bankruptcy Code or any other

applicable law; or (h) a concession by the Debtors that any liens (contractual, common law,

statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion are

valid, and the rights of all parties in interest are expressly reserved to contest the extent, validity,

or perfection or seek avoidance of all such liens.

        6.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the relief granted herein.

        7.      Notwithstanding anything to the contrary in this Order, any payment or action taken

by any of the Debtors pursuant to the authority granted in this Order must be in compliance with,

and shall be subject to, any orders entered by the Court approving the Debtors’ use of cash

collateral and/or the Debtors’ entry into any postpetition financing facilities or credit agreements,

and any budgets in connection therewith governing any such postpetition financing and/or use of

cash collateral (the “DIP Orders”). To the extent there is any inconsistency between the terms of

any DIP Orders, on the one hand, and this Order, on the other, the terms of the DIP Orders shall

control.



                                                   4
      Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 5 of 21




       8.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       9.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

       10.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 6 of 21




                             Exhibit 1

                            Authorities
                     Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 7 of 21




                                                  Authorities

             Taxing Authority                 Tax Type                                  Address

AK DEPARTMENT OF REVENUE                 INCOME                 P.O. BOX 110400
                                                                JUNEAU, AK 99811-0400
AL DEPARTMENT OF REVENUE                 INCOME                 FINANCIAL INSTITUTION EXCISE UNIT
                                                                P. O. BOX 327437
                                                                MONTGOMERY, AL 36132-7437
ALABAMA DEPARTMENT OF REVENUE            FRANCHISE              BUSINESS PRIVILEGE TAX SECTION
                                                                PO BOX 327320
                                                                MONTGOMERY, AL 36132-7320
ALABAMA DEPARTMENT OF REVENUE            SALES                  FINANCIAL INSTITUTION EXCISE UNIT
                                                                P. O. BOX 327437
                                                                MONTGOMERY, AL 36132-7437
ALABAMA SECRETARY OF STATE               ANNUAL REPORT          P.O. BOX 5616
                                                                MONTGOMERY, AL 36103-5616
ALASKA SECRETARY OF STATE                ANNUAL REPORT          P.O. BOX 110400
                                                                JUNEAU, AK 99811-0400
AR DIRECTOR OF FINANCE AND               INCOME                 PO BOX 3278
ADMINISTRATION                                                  LITTLE ROCK, AR 72203
ARIZONA DEPARTMENT OF REVENUE            SALES                  P.O. BOX 29079
                                                                PHOENIX, AZ 85038
ARIZONA SECRETARY OF STATE               ANNUAL REPORT          ATTN: UCC DEPT.
                                                                1700 W. WASHINGTON STREET, FL. 7
                                                                PHOENIX, AZ 85007-2808
ARIZONA SECRETARY OF STATE               ANNUAL REPORT          1700 W WASHINGTON ST FL 7
                                                                PHOENIX, AZ 85007
ARKANSAS DEPARTMENT OF FINANCE &         SALES                  PO BOX 3278
ADMINISTRATION                                                  LITTLE ROCK, AR 72203
ARKANSAS SECRETARY OF STATE              ANNUAL REPORT          EXECUTIVE OFFICE STATE CAPITOL, SUITE 256
                                                                500 WOODLANE AVENUE
                                                                LITTLE ROCK, AR 72201
                       Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 8 of 21




              Taxing Authority                  Tax Type                                Address

AZ DEPARTMENT OF REVENUE                   INCOME              P.O. BOX 29079
                                                               PHOENIX, AZ 85038
BARBARA K. CEGAVSKE                        ANNUAL REPORT       SECRETARY OF STATE
                                                               202 NORTH CARSON STREET
                                                               CARSON CITY, NE 89701-4201
CA FRANCHISE TAX BOARD                     INCOME              PO BOX 942867
                                                               SACRAMENTO, CA 94267-0001
CALIFORNIA BOARD OF EQUALIZATION           SALES               PO BOX 942867
                                                               SACRAMENTO, CA 94267-0001
CALIFORNIA SECRETARY OF STATE              ANNUAL REPORT       1500 11TH STREET
                                                               SACRAMENTO, CA 95814
CITY OF BELLEVUE                           SALES               LOCKBOX, PO BOX 34372
                                                               SEATTLE, WA 98124-1372
CITY OF CASTLE PINES                       SALES               360 VILLAGE SQUARE LANE, SUITE B
                                                               CASTLE PINES, CO 80108
CITY OF CHICAGO DEPARTMENT OF FINANCE      SALES               333 S. STATE STREET - ROOM 300
                                                               CHICAGO, IL 60604
CITY OF NEW ORLEANS                        SALES               SALES TAX DIVISION
                                                               P.O. BOX 61840
                                                               NEW ORLEANS, LA 70161-1840
CITY OF PHILADELPHIA DEPARTMENT OF         FRANCHISE           PO BOX 1393
REVENUE                                                        PHILADELPHIA, PA 19105-9731
CO DEPARTMENT OF REVENUE                   INCOME              PO BOX 17087
                                                               DENVER, CO 80217-0087
COLORADO SECRETARY OF STATE                ANNUAL REPORT       1700 BROADWAY, SUITE 200
                                                               DENVER, CO 80290
COMMONWEALTH OF MASSACHUSETTS              FRANCHISE           PO BOX 7062
DEPARTMENT OF REVENUE                                          BOSTON, MA 2204
COMMONWEALTH OF MASSACHUSETTS              SALES               P.O. BOX 419540
DEPARTMENT OF REVENUE                                          BOSTON, MA 02241-9540


                                                           2
                       Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 9 of 21




               Taxing Authority                 Tax Type                                 Address

COMPTROLLER OF MARYLAND                    SALES               PO BOX 8888
                                                               ANNAPOLIS, MD 21401-8888
CONNECTICUT COMMISSIONER OF REVENUE        SALES               PO BOX 2977
SERVICES                                                       HARTFORD, CT 06104-2977
CONNECTICUT SECRETARY OF STATE             ANNUAL REPORT       450 COLUMBUS BLVD.
                                                               SUITE 1
                                                               HARTFORD, CT 06103
D.C. TREASURER                             SALES               PO BOX 96384
                                                               WASHINGTON, DC 20090-6384
DC OFFICE OF TAX AND REVENUE               INCOME              1101 4TH STREET, SW
                                                               WASHINGTON, DC 20024
DC TREASURER                               FRANCHISE           OFFICE OF TAX AND REVENUE
                                                               PO BOX 96019
                                                               WASHINGTON, DC 20090-6019
DC TREASURER                               FRANCHISE           PO BOX 96019
OFFICE OF TAX AND REVENUE                                      WASHINGTON, DC 20090-6019
DE DIVISION OF REVENUE                     INCOME              PO BOX 2044
                                                               WILMINGTON, DE 19801-2044
DELAWARE DIVISION OF DELAWARE              FRANCHISE OTHER     PO BOX 830
                                                               WILMINGTON, DE 19801 – 830
DELAWARE SECRETARY OF STATE                ANNUAL REPORT       PO BOX 898
                                                               DOVER, DE 19903
DELAWARE SECRETARY OF STATE                ANNUAL REPORT       820 NORTH FRENCH STREET
                                                               WILMINGTON, DE 19801
DENVER MANAGER OF REVENUE                  SALES               201 W. COLFAX AVE.
                                                               DEPARTMENT 1010
                                                               DENVER, CO 80202
DEPARTMENT OF COMMERCE AND CONSUMER        ANNUAL REPORT       PO BOX 40
AFFAIRS                                                        HONOLULU, HI 96810
DEPARTMENT OF REVENUE SERVICES STATE OF    FRANCHISE           PO BOX 2974
CONNECTICUT                                                    HARTFORD, CT 06104-2974

                                                           3
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 10 of 21




             Taxing Authority                 Tax Type                                Address

DISTRICT OF COLUMBIA                      ANNUAL REPORT      DEPARTMENT OF CONSUMER & REGULATORY AFFAIRS
                                                             1100 4TH STREET SW
                                                             WASHINGTON, DC 20024
DISTRICT OF COLUMBIA OFFICE OF TAX AND    FRANCHISE          1101 4TH STREET SW SUITE W270
REVENUE                                                      WASHINGTON, DC 20024
DISTRICT OF COLUMBIA SECRETARY OF STATE   ANNUAL REPORT      1350 PENNSYLVANIA AVENUE, NW, SUITE 203
                                                             WASHINGTON, DC 20004
FL DEPARTMENT OF REVENUE                  INCOME             5050 WEST TENNESSEE STREET
                                                             TALLAHASSEE, FL 32399
FLORIDA DEPARTMENT OF REVENUE             INCOME             5050 W TENNESSEE ST.
                                                             TALLAHASSEE, FL 32399-0135
FLORIDA DEPARTMENT OF REVENUE             ANNUAL REPORT      DIVISION OF CORPORATIONS
                                                             2415 N. MONROE STREET, SUITE 810
                                                             TALLAHASSEE, FL 32303
FLORIDA DEPARTMENT OF REVENUE             SALES              5050 WEST TENNESSEE STREET
                                                             TALLAHASSEE, FL 32399
FLORIDA SECRETARY OF STATE                ANNUAL REPORT      R.A. GRAY BUILDING
                                                             500 SOUTH BRONOUGH STREET
                                                             TALLAHASSEE, FL 32399-0250
GA DEPARTMENT OF REVENUE                  INCOME             PO BOX 105597
                                                             ATLANTA, GA 30348-5597
GEORGIA DEPARTMENT OF REVENUE             INCOME             PO BOX 105136
                                                             ATLANTA, GA 30348-5136
GEORGIA DEPARTMENT OF REVENUE             SALES              SALES TAX DIVISION
                                                             PO BOX 105597
                                                             ATLANTA, GA 30348-5597
GEORGIA SECRETARY OF STATE                ANNUAL REPORT      214 STATE CAPITOL
                                                             ATLANTA, GA 30334
GUAM GOVERNMENT SITE                      ANNUAL REPORT      OFFICE OF THE GOVERNOR OF GUAM
                                                             RICARDO J. BORDALLO GOVERNOR’S COMPLEX ADELUP,
                                                             GUAM 96910


                                                         4
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 11 of 21




             Taxing Authority                 Tax Type                                 Address

HAWAII SECRETARY OF STATE                ANNUAL REPORT       EXECUTIVE CHAMBERS
                                                             STATE CAPITOL
                                                             HONOLULU, HI 96813
HAWAII STATE TAX COLLECTOR               SALES               P.O. BOX 1530
                                                             HONOLULU, HI 96806-1530
HI DEPARTMENT OF TAXATION                INCOME              P.O. BOX 1530
                                                             HONOLULU, HI 96806-1530
IA DEPARTMENT OF REVENUE                 INCOME              PO BOX 10471
                                                             DES MOINES, IA 50306-0471
ID STATE TAX COMMISSION                  INCOME              PO BOX 83784
                                                             BOISE, ID 83707-3784
IDAHO SECRETARY OF STATE                 ANNUAL REPORT       P.O. BOX 83720
                                                             BOISE, ID 83720-0080
IDAHO STATE TAX COMMISSION               SALES               PO BOX 76
                                                             BOISE, ID 83707-0076
ILLINOIS DEPARTMENT OF REVENUE           SALES               PO BOX 19035
                                                             SPRINGFIELD, IL 62794-9035
ILLINOIS DEPARTMENT OF REVENUE           INCOME              PO BOX 19035
                                                             SPRINGFIELD, IL 62794-9035
ILLINOIS SECRETARY OF STATE              ANNUAL REPORT       501 S. SECOND ST., STE 328 (OR: STE 351)
                                                             SPRINGFIELD, IL 62756
IN DEPARTMENT OF REVENUE                 INCOME              P.O. BOX 7087
                                                             INDIANAPOLIS, IN 46207-7087
INDIANA DEPARTMENT OF TAXATION           SALES               P.O. BOX 7087
                                                             INDIANAPOLIS, IN 46207-7087
INDIANA SECRETARY OF STATE               ANNUAL REPORT       P.O. BOX 6195
                                                             INDIANAPOLIS, IN 46206-6195
IOWA DEPARTMENT OF REVENUE               SALES               REVENUE PO BOX 10412
                                                             DES MOINES, IA 50306-0412



                                                         5
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 12 of 21




             Taxing Authority                 Tax Type                               Address

IOWA SECRETARY OF STATE                  ANNUAL REPORT       P.O. BOX 9187
                                                             DES MOINES, IA 50306-9187
KANSAS DEPARTMENT OF REVENUE             SALES               PO BOX 3506
                                                             TOPEKA, KS 66625-3506
KANSAS SECRETARY OF STATE                ANNUAL REPORT       MEMORIAL HALL, 1ST FLOOR
                                                             120 SW 10TH AVENUE
                                                             TOPEKA, KS 66612-1594
KENTUCKY SECRETARY OF STATE              ANNUAL REPORT       700 CAPITAL AVENUE
                                                             SUITE 152
                                                             FRANKFORT, KY 40601
KENTUCKY STATE TREASURER                 FRANCHISE           KY DEPARTMENT OF REVENUE
                                                             FRANKFORT, KY 40620-0021
KENTUCKY STATE TREASURER                 SALES               PO BOX 491
                                                             FRANKFORT, KY 40602-0491
KS DEPARTMENT OF REVENUE                 INCOME              PO BOX 750260
                                                             TOPEKA, KS 66699-0260
KY DEPARTMENT OF REVENUE                 INCOME              PO BOX 491
                                                             FRANKFORT, KY 40602-0491
LA DEPARTMENT OF REVENUE                 INCOME              P.O. BOX 3550
                                                             BATON ROUGE, LA 70821-3550
LOUISIANA DEPARTMENT OF REVENUE          FRANCHISE           PO BOX 91011
                                                             BATON ROUGE, MS 70821-9011
LOUISIANA DEPARTMENT OF REVENUE          SALES               P.O. BOX 3550
                                                             BATON ROUGE, LA 70821-3550
LOUISIANA SECRETARY OF STATE             ANNUAL REPORT       PO BOX 94125
                                                             BATON ROUGE, LA 70804
LOUISIANA SECRETARY OF STATE             ANNUAL REPORT       P.O. BOX 94125
                                                             BATON ROUGE, LA 70804-9125
MA COMMISSIONER OF REVENUE               INCOME              P.O. BOX 419540
                                                             BOSTON, MA 02241-9540


                                                         6
                     Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 13 of 21




              Taxing Authority                 Tax Type                                  Address

MAINE REVENUE SERVICES                    SALES               P.O. BOX 1060
                                                              AUGUSTA, ME 04332-1060
MAINE REVENUE SERVICES                    INCOME              P.O. BOX 1060
                                                              AUGUSTA, ME 04332-1060
MAINE SECRETARY OF STATE                  ANNUAL REPORT       MATTHEW DUNLAP, SECRETARY OF STATE
                                                              148 STATE HOUSE STATION
                                                              AUGUSTA, ME 04333-014
MARYLAND SECRETARY OF STATE               ANNUAL REPORT       16 FRANCIS ST.
                                                              ANNAPOLIS, MD 21401
MASSACHUSETTS SECRETARY OF STATE          ANNUAL REPORT       PO BOX 9557
                                                              BOSTON, MA 2114
MD STATE COMPTROLLER                      INCOME              PO BOX 8888
                                                              ANNAPOLIS, MD 21401-8888
MI DEPARTMENT OF TREASURY.                INCOME              PO BOX 30774
                                                              LANSING, MI 48909-8274
MICHIGAN DEPARTMENT OF LABOR &            ANNUAL REPORT       PO BOX 30054
ECONOMIC GROWTH                                               LANSING, MI 48909
MICHIGAN SECRETARY OF STATE               ANNUAL REPORT       MICHIGAN DEPARTMENT OF STATE
                                                              LANSING, MI 48918
MINNESOTA DEPARTMENT OF REVENUE           SALES               600 NORTH ROBERT ST.
                                                              ST. PAUL, MN 55101
MINNESOTA SECRETARY OF STATE              ANNUAL REPORT       60 EMPIRE DR., SUITE 100
                                                              SAINT PAUL, MN 55103
MISSISSIPPI DEPARTMENT OF REVENUE         FRANCHISE           PO BOX 23192
                                                              JACKSON, MS 39225-3192
MISSISSIPPI DEPARTMENT OF REVENUE         SALES               500 CLINTON CENTER DRIVE
                                                              CLINTON, MS 39056
MISSISSIPPI SECRETARY OF STATE            ANNUAL REPORT       401 MISSISSIPPI STREET
                                                              JACKSON, MS 39201



                                                          7
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 14 of 21




             Taxing Authority                 Tax Type                                Address

MISSOURI DEPARTMENT OF REVENUE           SALES               PO BOX 30774
                                                             LANSING, MI 48278-0172
MISSOURI SECRETARY OF STATE              ANNUAL REPORT       600 WEST MAIN STREET
                                                             JEFFERSON CITY, MO 65101
MN COMMISSIONER OF REVENUE.              INCOME              600 NORTH ROBERT ST.
                                                             ST. PAUL, MN 55101
MO DIRECTOR OF REVENUE                   INCOME              301 WEST HIGH STREET
                                                             JEFFERSON CITY, MO 65101
MONTANA SECRETARY OF STATE               ANNUAL REPORT       MONTANA CAPITOL BUILDING, RM 260
                                                             P.O. BOX 202801
                                                             HELENA, MT 59620-2801
MONTGOMERY COUNTY, MARYLAND              SALES               101 MONROE ST # 15
DEPARTMENT OF FINANCE                                        ROCKVILLE, MD 20850
MS DEPARTMENT OF REVENUE                 INCOME              500 CLINTON CENTER DRIVE
                                                             CLINTON, MS 39056
MT DEPARTMENT OF REVENUE                 INCOME              PO BOX 5805
                                                             HELENA, MT 59604-5805
NC SECRETARY OF REVENUE                  INCOME              POST OFFICE BOX 27431
                                                             RALEIGH, NC 27611
ND TAX COMMISSIONER                      INCOME              600 E. BOULEVARD AVE., DEPT. 127
                                                             BISMARCK, ND 58505-0599
NE TAX COMMISSIONER                      INCOME              PO BOX 98934
                                                             LINCOLN, NE 68509-8934
NEBRASKA DEPARTMENT OF REVENUE           SALES               PO BOX 98934
                                                             LINCOLN, NE 68509-8934
NEBRASKA SECRETARY OF STATE              ANNUAL REPORT       P.O. BOX 94608
                                                             LINCOLN, NE 68509-4608
NEVADA DEPARTMENT OF TAXATION            COMMERCE TAX        PO BOX 51180
                                                             LOS ANGELES, CA 90051-5480



                                                         8
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 15 of 21




             Taxing Authority                 Tax Type                                 Address

NEVADA DEPARTMENT OF TAXATION            SALES               555 E. WASHINGTON AVE, SUITE 1300
                                                             LAS VEGAS, NE 89101
NEVADA SECRETARY OF STATE                ANNUAL REPORT       101 N CARSON STREET SUITE 3
                                                             CARSON CITY, NV 89701
NEW HAMPSHIRE SECRETARY OF STATE         ANNUAL REPORT       109 PLEASANT STREET
                                                             CONCORD, NH 03301
NEW JERSEY DEPARTMENT OF TAXATION        SALES               SALES TAX DIVISION
                                                             PO BOX 002
                                                             TRENTON, NJ 08625-0002
NEW JERSEY DIVISION OF TAXATION          INCOME              PO BOX 002
                                                             TRENTON, NJ 08625-0002
NEW JERSEY SECRETARY OF STATE            ANNUAL REPORT       NJ DEPARTMENT OF STATE
                                                             PO BOX 300
                                                             TRENTON, NJ 08625
NEW MEXICO SECRETARY OF STATE            ANNUAL REPORT       325 DON GASPAR, SUITE 300
                                                             SANTA FE, NM 87501
NEW MEXICO TAXATION AND REVENUE          SALES               P.O. BOX 25127
DEPARTMENT                                                   SANTA FE, NM 87504-5127
NEW YORK SECRETARY OF STATE              ANNUAL REPORT       123 WILLIAM STREET
                                                             NEW YORK, NY 10038-3804
NEW YORK STATE PROMPTAX                  SALES               SALES TAX DIVISION
                                                             PO BOX 4127
                                                             BINGHAMTON, NY 13902-4127
NH DEPARTMENT OF REVENUE                 INCOME              PO BOX 454
ADMINISTRATION                                               CONCORD, NH 03302-0454
NM TAX & REVENUE DEPARTMENT              INCOME              P.O. BOX 25127
                                                             SANTA FE, NM 87504-5127
NORTH CAROLINA DEPARTMENT OF REVENUE     FRANCHISE           PO BOX 25000
                                                             RALEIGH, NC 27640-0520
NORTH CAROLINA DEPARTMENT OF REVENUE     SALES               POST OFFICE BOX 27431
                                                             RALEIGH, NC 27611

                                                         9
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 16 of 21




             Taxing Authority                    Tax Type                             Address

NORTH CAROLINA SECRETARY OF STATE          ANNUAL REPORT     PO BOX 29622
                                                             RALEIGH, NC 27626
NORTH CAROLINA SECRETARY OF STATE          ANNUAL REPORT     PO BOX 25000
                                                             RALEIGH, NC 27640-0640
NORTH DAKOTA OFFICE OF STATE TAX           SALES             600 E. BOULEVARD AVE., DEPT. 127
COMMISSIONER                                                 BISMARCK, ND 58505-0599
NORTH DAKOTA SECRETARY OF STATE            ANNUAL REPORT     600 E BOULEVARD AVENUE DEPARTMENT 108
                                                             BISMARCK, ND 58505-0500
NV DEPARTMENT OF REVENUE                   INCOME            555 E. WASHINGTON AVE, SUITE 1300
                                                             LAS VEGAS, NE 89101
NY DEPARTMENT OF TAXATION AND FINANCE      INCOME            NYS ASSESSMENT RECEIVABLES
                                                             PO BOX 4127
                                                             BINGHAMTON, NY 13902-4127
NYS DIVISION OF CORPORATIONS               ANNUAL REPORT     ONE COMMERCE PLAZA, 99 WASHINGTON AVENUE
                                                             ALBANY, NY 12231-0001
OFFICE OF THE GEORGIA SECRETARY OF STATE   ANNUAL REPORT     ATTN: 2 MLK, JR. DR. SUITE 313, FLOYD WEST TOWER
                                                             ATLANTA, GA 30334-1530
OH TAX COMMISSIONER                        INCOME            4485 NORTHLAND RIDGE BLVD.
                                                             COLUMBUS, OH 43229
OHIO DEPARTMENT OF TAXATION                CAT               P.O. BOX 16158
                                                             COLUMBUS, OH 43216-6158
OHIO DEPARTMENT OF TAXATION                SALES             OHIO DEPARTMENT OF TAXATION
                                                             P.O. BOX 16560
                                                             COLUMBUS, OH 43216-6560
OHIO SECRETARY OF STATE                    ANNUAL REPORT     OHIO DEPARTMENT OF TAXATION
                                                             PO BOX 2057
                                                             COLUMBUS, OH 43270-2057
OK DEPARTMENT OF REVENUE                   INCOME            POST OFFICE BOX 26800
                                                             OKLAHOMA CITY, OK 73126-0800




                                                        10
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 17 of 21




             Taxing Authority                  Tax Type                              Address

OKLAHOMA SECRETARY OF STATE              ANNUAL REPORT     421 NW 13TH ST,
                                                           SUITE 210/220
                                                           OKLAHOMA CITY, OK 73103
OKLAHOMA TAX COMMISSION                  SALES             POST OFFICE BOX 26850
                                                           OKLAHOMA CITY, OK 73126-0850
OR DEPARTMENT OF REVENUE                 INCOME            955 CENTER ST NE
                                                           SALEM, OR 97301-2555
OREGON DEPARTMENT OF REVENUE             CAT               956 CENTER ST.
                                                           SALEM, OR 97301
OREGON SECRETARY OF STATE                ANNUAL REPORT     900 COURT STREET NE
                                                           CAPITOL ROOM 136
                                                           SALEM, OR 97310-0722
PENNSYLVANIA DEPARTMENT OF REVENUE       INCOME            PO BOX 280427
                                                           HARRISBURG, PA 17128-0427
PENNSYLVANIA DEPARTMENT OF REVENUE       FRANCHISE         PO BOX 280427
                                                           HARRISBURG, PA 17128-0427
PENNSYLVANIA DEPARTMENT OF REVENUE       SALES             PO BOX 280905
                                                           HARRISBURG, PA 17128-0905
PENNSYLVANIA DEPARTMENT OF REVENUE       INCOME            PO BOX 280905
                                                           HARRISBURG, PA 17128-0905
PENNSYLVANIA SECRETARY OF STATE          ANNUAL REPORT     PA DEPARTMENT OF REVENUE
                                                           PO BOX 280905
                                                           HARRISBURG PA 17128-0905, PA 17128-0905
PUERTO RICO DEPARTMENT OF TREASURY       SALES             P.O. BOX 9024140
                                                           SAN JUAN, PR 00902-4140
PUERTO RICO SECRETARY OF STATE           ANNUAL REPORT     P.O. BOX 9024140
                                                           SAN JUAN, PR 00902-4140
RHODE ISLAND AND PROVIDENCE              SALES             ONE CAPITOL HILL
PLANTATIONS                                                PROVIDENCE, RI 02908-5806
RHODE ISLAND SECRETARY OF STATE          ANNUAL REPORT     148 WEST RIVER STREET
                                                           PROVIDENCE, RI 02904-2615

                                                      11
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 18 of 21




             Taxing Authority                 Tax Type                               Address

RHODE ISLAND TAX ADMINISTRATOR            INCOME           ONE CAPITOL HILL
                                                           PROVIDENCE, RI 02908-5806
SD DEPARTMENT OF REVENUE                  INCOME           445 E CAPITOL AVE
                                                           PIERRE, SD 57501
SECRETARY OF THE COMMONWEALTH OF          ANNUAL REPORT    CORPORATIONS DIVISION
MASSACHUSETTS                                              ONE ASHBURTON PLACE, 17TH FLOOR
                                                           BOSTON, MA 02108-1512
SECRETARY OF THE COMMONWEALTH OF          ANNUAL REPORT    CORPORATIONS DIVISION
MASSACHUSETTS                                              ONE ASHBURTON PLACE, 17TH FLOOR
                                                           BOSTON, MA 02108-1512
SECRETARY OF THE STATE OF CONNECTICUT     ANNUAL REPORT    30 TRINITY STREET
                                                           P.O. BOX 150470
                                                           HARTFORD, CT 06115-0470
SECRETARY OF THE STATE OF CONNECTICUT     ANNUAL REPORT    30 TRINITY STREET
                                                           P.O. BOX 150470
                                                           HARTFORD, CT 06115-0470
SOUTH CAROLINA DEPARTMENT OF REVENUE      SALES            PO BOX 100161
                                                           COLUMBIA, SC 29202
SOUTH CAROLINA DEPARTMENT OF REVENUE      INCOME           PO BOX 100161
                                                           COLUMBIA, SC 29202
SOUTH CAROLINA SECRETARY OF STATE         ANNUAL REPORT    1205 PENDLETON STREET
                                                           SUITE 525
                                                           COLUMBIA, SC 29201
SOUTH DAKOTA SECRETARY OF STATE           ANNUAL REPORT    215 E. PROSPECT AVE.
                                                           PIERRE, SD 57501
SOUTH DAKOTA STATE TREASURER              SALES            445 E CAPITOL AVE
                                                           PIERRE, SD 57501
STATE OF CALIFORNIA FRANCHISE TAX BOARD   FRANCHISE        PO BOX 942857
                                                           SACRAMENTO, CA 94257-0511
STATE OF COLORADO DEPARTMENT OF           SALES            PO BOX 17087
REVENUE                                                    DENVER, CO 80217-0087


                                                      12
                      Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 19 of 21




             Taxing Authority                   Tax Type                               Address

STATE OF MICHIGAN                          SALES              DEPARTMENT 78172
                                                              PO BOX 78000
                                                              DETROIT, MI 48278-0172
STATE OF NEW JERSEY                        ANNUAL REPORT      DEPARTMENT OF THE TREASURY DIVISION OF REVENUE
                                                              AND ENTERPRISE SERVICES
                                                              PO BOX 252
                                                              TRENTON, NJ 08625-0252
STATE OF NEW JERSEY                        NEW JERSEY AUDIT   DIVISION OF TAXATION
                                                              PO BOX 281
                                                              TRENTON, NJ 08695-0281
STATE OF RHODE ISLAND DIVISION OF          FRANCHISE          DEPARTMENT #88
TAXATION                                                      PO BOX 9702
                                                              PROVIDENCE, RI 02940-9702
STATE OF WASHINGTON DEPARTMENT OF          SALES              3315 S 23RD ST #300
REVENUE                                                       TACOMA, WA 98405
TENNESSEE DEPARTMENT OF REVENUE            FRANCHISE          ANDREW JACKSON STATE OFFICE BUILDING
                                                              500 DEADERICK STREET
                                                              NASHVILLE, TN 37242
TENNESSEE DEPARTMENT OF REVENUE            GROSS RECEIPTS     ANDREW JACKSON STATE OFFICE BUILDING
                                                              500 DEADERICK STREET
                                                              NASHVILLE, TN 37242
TENNESSEE DEPARTMENT OF REVENUE            SALES              500 DEADERICK ST
                                                              NASHVILLE, TN 37242
TENNESSEE DEPARTMENT OF REVENUE            INCOME             500 DEADERICK ST
                                                              NASHVILLE, TN 37242
TENNESSEE SECRETARY OF STATE               ANNUAL REPORT      500 DEADERICK STREET
                                                              NASHVILLE, TN 37242
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       FRANCHISE          PO BOX 149348
                                                              AUSTIN, TX 78714-9348
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       SALES              P.O. BOX 13528, CAPITOL STATION
                                                              AUSTIN, TX 78711-3528


                                                       13
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 20 of 21




             Taxing Authority                 Tax Type                             Address

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS.    INCOME             P.O. BOX 13528, CAPITOL STATION
                                                            AUSTIN, TX 78711-3528
TEXAS SECRETARY OF STATE                 ANNUAL REPORT      1019 BRAZOS ST
                                                            AUSTIN, TX 78701
TEXAS STATE COMPTROLLER                  TEXAS AUDIT        COMPTROLLER OF PUBLIC ACCOUNTS
                                                            111 E. 17TH STREET
                                                            AUSTIN, TX 78774-0100
TOWN OF MT. CRESTED BUTTE                SALES              SALES TAX DEPARTMENT
                                                            P.O. BOX 5800
                                                            MT. CRESTED BUTTE, CO 81225
UPPER MERION TOWNSHIP                    FRANCHISE          175 W. VALLEY FORGE RD.
                                                            KING OF PRUSSIA, PA 19406
UTAH DEPARTMENT OF COMMERCE              ANNUAL REPORT      160 EAST 300 SOUTH, 2ND FLOOR BOX 146705
                                                            SALT LAKE CITY, UT 84114-6705
UTAH SECRETARY OF STATE                  ANNUAL REPORT      350 NORTH STATE STREET, SUITE 220
                                                            P.O. BOX 142325
                                                            SALT LAKE CITY, UT 84114-2325
UTAH STATE TAX COMMISSION                SALES              210 NORTH 1950 WEST
                                                            SALT LAKE CITY, UT 84134-0266
UTAH STATE TAX COMMISSION                INCOME             210 NORTH 1950 WEST
                                                            SALT LAKE CITY, UT 84134-0266
VERMONT COMMISSIONER OF TAXES            INCOME             PO BOX 1779
                                                            MONTPELIER, VT 05601-1779
VERMONT DEPARTMENT OF TAXES              SALES              PO BOX 1779
                                                            MONTPELIER, VT 05601-1779
VERMONT SECRETARY OF STATE               ANNUAL REPORT      128 STATE STREET
                                                            MONTPELIER, VT 05633-1101
VIRGIN ISLANDS SECRETARY OF STATE        ANNUAL REPORT      5049 KONGENS GADE
                                                            ST. THOMAS, VIRGIN ISLANDS 00802
VIRGINIA DEPARTMENT OF TAXATION          SALES              PO BOX 26627
                                                            RICHMOND, VA 23261-6627

                                                       14
                    Case 20-32519 Document 20-1 Filed in TXSB on 05/07/20 Page 21 of 21




             Taxing Authority                 Tax Type                                Address

VIRGINIA DEPARTMENT OF TAXATION          INCOME            PO BOX 1500
                                                           RICHMOND, VA 23218-1500
VIRGINIA SECRETARY OF STATE              ANNUAL REPORT     P.O. BOX 1475
                                                           RICHMOND, VA 23218
VIRGINIA STATE CORPORATION COMMISSION    ANNUAL REPORT     6060 COVENTRY DRIVE
                                                           ELKHORN, NE 68022
WA DEPARTMENT OF REVENUE                 INCOME            3315 S 23RD ST #300
                                                           TACOMA, WA 98405
WASHINGTON SECRETARY OF STATE            ANNUAL REPORT     PO BOX 40220
                                                           OLYMPIA, WA 98504-0220
WEST VIRGINIA SECRETARY OF STATE         ANNUAL REPORT     STATE CAPITOL BUILDING
                                                           CHARLESTON, WV 25305
WEST VIRGINIA STATE TAX DEPARTMENT       SALES             P.O. BOX 1826
                                                           CHARLESTON, WV 25327-1826
WEST VIRGINIA TAX DEPARTMENT             INCOME            P.O. BOX 1202
                                                           CHARLESTON, WV 25324-1202
WISCONSIN DEPARTMENT OF REVENUE          SALES             PO BOX 930208
                                                           MILWAUKEE, WI 53293-0208
WISCONSIN DEPARTMENT OF REVENUE          INCOME            PO BOX 930208
                                                           MILWAUKEE, WI 53293-0208
WISCONSIN SECRETARY OF STATE             ANNUAL REPORT     P.O. BOX 7848
                                                           MADISON, WI 53707 - 7848
WYOMING DEPARTMENT OF REVENUE            INCOME            HERSCHLER BUILDING EAST
                                                           122 WEST 25TH STREET, SUITE E301
                                                           CHEYENNE, WY 82002
WYOMING DEPARTMENT OF REVENUE            SALES             HERSCHLER BUILDING EAST
                                                           122 WEST 25TH STREET, SUITE E301
                                                           CHEYENNE, WY 82002
WYOMING SECRETARY OF STATE               ANNUAL REPORT     122 W 25TH ST
                                                           SUITES 100 AND 101
                                                           CHEYENNE, WY 82002-0020

                                                     15
